     Case 9:18-cv-00494-GTS-CFH Document 97 Filed 08/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________

THOMAS BRYANT,

                           Plaintiff,
               v.
                                                                No. 9:18-CV-494
CHRISTOPHER MILLER, et al.,                                     (GTS/CFH)

                    Defendants.
_____________________________________


APPEARANCES:                                OF COUNSEL:

Thomas Bryan
02-A-5545
Sing Sing Correctional Facility
354 Hunter Street
Ossining, New York 10562
Plaintiff pro se

Attorney General for the                    JORGE A. RODRIGUEZ, ESQ.
State of New York                           Assistant Attorney General
The Capitol
Albany, New York 12224
Attorney for Defendants

                                        ORDER

      On July 8, 2020, plaintiff filed a motion to compel further responses to

interrogatories. Dkt. No. 82. Defendants filed a response to that motion. Dkt.

No. 85. The Court issued notices scheduling a hearing on plaintiff’s motion. Dkt.

Nos. 91, 93.

      A conference was conducted with plaintiff pro se and counsel for

defendants on-the-record on August 19, 2020. The transcript of that proceeding
     Case 9:18-cv-00494-GTS-CFH Document 97 Filed 08/21/20 Page 2 of 2




is annexed to this Order. Dkt. No. 96. As directed during that conference and for

the reasons stated at that time, which are incorporated herein by reference, it is

hereby ORDERED that:

      Plaintiff’s motion to compel is GRANTED to the extent that defendants

shall serve supplemental responses to interrogatories as directed by the Court

during the August 19, 2020, conference by September 21, 2020.

      IT IS SO ORDERED.

Dated: August 21, 2020
       Albany, New York




                                         2
